United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 8, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50507
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON RAMIREZ-GOMEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 3:06-CV-78
                     USDC No. 3:04-CR-1321-ALL
                        --------------------

Before KING, GARZA, and OWEN, Circuit Judges.

PER CURIAM:*

     Ramon Ramirez-Gomez (Ramirez), federal prisoner # 30871-198,

was convicted of illegal reentry following deportation and

sentenced to 50 months of imprisonment.     He filed a motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255.   Prior to ruling on the merits of Ramirez’s motion, the

district court denied Ramirez’s motion for the appointment of

counsel, struck a pleading exceeding the page limitation, and

ordered Ramirez to cure certain deficiencies in his pleadings.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50507
                                 -2-

Ramirez now moves this court for a certificate of appealability

(COA) to appeal the district court’s determination on these

interlocutory issues.    Ramirez also moves this court for

authority to proceed in forma pauperis (IFP) on appeal.

     “This Court must examine the basis of its jurisdiction, on

its own motion, if necessary.”    Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).    The district court’s orders denying the

appointment of counsel, striking a pleading, and ordering Ramirez

to cure deficiencies are non-appealable interlocutory orders.

See Thomas v. Scott, 47 F.3d 713, 714-16 (5th Cir. 1995); Brinar

v. Williamson, 245 F.3d 515, 516-18 (5th Cir. 2001).     This court

is without jurisdiction to consider Ramirez’s appeal.

Accordingly, Ramirez’s motion for a COA is denied, and the appeal

is dismissed for lack of jurisdiction.     Ramirez’s motion for

authorization to proceed IFP on appeal is also denied.

     MOTIONS DENIED; APPEAL DISMISSED.